Title: From Thomas Jefferson to William Short, 5 January 1792
From: Jefferson, Thomas
To: Short, William


          
            Dear Sir
            Philadelphia Jan. 5. 1792.
          
          My last to you was of Nov. 24. since which I have recieved your Nos. 76. 77. and 81. to 87. inclusive. Your letter of Oct. 6. with your account to June 1791. is not yet arrived, nor the box mentioned in your No. 84. The Memorial of the crew of the Indian shall be sent to the Governor of South Carolina. In a former letter I informed you that two balanciers would suffice for us, which will have served as an answer to that part of your late letters on the same subject. With respect to the Assayer it will be better to refer taking any measures till the bill for establishing a mint, which is now before the legislature, shall have passed.
          We have been in expectation for some time that some overture would have been made to us from the court of France on the subject of the treaty of commerce recommended by the national assembly to be entered into between the two nations. The Executive of ours are perfectly disposed to meet such overtures, and to concur in giving them effect on the most liberal principles. This sentiment you may freely express to the Minister for foreign affairs.
          We receive with deep regret daily information of the progress of insurrection and devastation in St. Domingo. Nothing indicates as yet that the evil is at it’s height, and the materials as yet untouched, but open to conflagration, are immense. The newspapers heretofore sent you, and those now sent will have informed you of a very bloody action we have had with the Northern Indians, in which our army was defeated. This imposes the necessity of stronger preparations than were before thought requisite.
          Some communications from the court of Madrid having been lately, for the first time, made to us, these shall be the subject of a separate letter.
          You mention some failures in the reciept of the journals of Congress and other public papers. I trust always to Mr. Remsen to make them up from time to time, and I can answer for his punctuality. I send you his statement of those which have been sent, so that the failure has probably arisen from the inexactitude of those to whom they have been confided. At present we watch for vessels bound to Havre whereby to send them. You will receive some by le jeune Eole, which sails from hence for that port next week. I am not certain whether this letter will  go by the same conveyance, or by the English packet.—I am with the highest esteem & attachment Your affectionate humble servt,
          
            Th: Jefferson
          
        